NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-3375
                                       ___________

                                   DANIEL L. SPUCK,
                                                 Appellant

                                             v.

              PENNSYLVANIA BOARD OF PROBATION & PAROLE;
                             ALAN ROBINSON
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Civil Action No. 10-cv-00159)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 April 11, 2014
      Before: FUENTES, GREENBERG and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: April 14, 2014)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Pro se appellant, Daniel Spuck, appeals from the order of the United States

District Court for the Western District of Pennsylvania dismissing his civil rights action

for failure to state a claim. We will affirm the District Court’s judgment.
       Spuck is currently confined in the State Correctional Institution at Mercer,

Pennsylvania. Back in June 2010, Spuck submitted a complaint naming as defendants

the Pennsylvania Board of Probation and Parole (“the Board”) and Alan Robinson, an

attorney employed in the Chief Counsel’s office of the Board. Two attempts to amend

the complaint followed. To be certain, Spuck’s complaint is a far cry from a model of

clarity. In addition to complaining about the Board’s particular policies and procedures

as applied to him, Spuck alleged that the Board has “no constitutional jurisdiction to deny

Parole.” See Compl. at 2, IV(C). Spuck also alleged that Defendant Robinson, while

representing the Board during proceedings before the Pennsylvania Supreme Court,

“misled” the court with respect to whether certain exhibits had been made a part of the

record. Id. at 3. Finally, it appears that Spuck intended to include such state law claims

as dereliction of duty, fraud, and defamation of character. See id. at 2, III; 2nd Amended

Compl. at 4, ¶ 18. Spuck sought various forms of injunctive relief and monetary

damages.

       The Board and Defendant Robinson sought to have the complaints dismissed for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). Spuck’s action was referred

to a Magistrate Judge (“MJ”). Even with the liberal construction afforded a pro se

litigant and the opportunity to twice attempt to amend his complaint, the MJ concluded

that the complaint was subject to summary dismissal. (We note that the MJ determined

that Spuck’s “amendments” were more accurately viewed as opposition to defendants’

motion to dismiss.) The MJ determined that the Board was protected from Spuck’s suit

by Eleventh Amendment immunity. With respect to Defendant Robinson, the MJ

                                             2
concluded that Robinson could not be held liable for any alleged unconstitutional parole

board procedures and rules solely by operation of respondeat superior, and that he was

protected from liability for his conduct during proceedings before the state supreme court

by prosecutorial immunity. Having determined that further amendment would be futile,

the MJ issued a Report recommending that the motion to dismiss be granted and that the

court decline to exercise supplemental jurisdiction over Spuck’s state law claims. The

MJ likewise recommended that Spuck’s Motion to Supplement Newly Discovered

Evidence, wherein he asserted that he had acquired evidence that a Board member did not

“properly swear and take the Constitutional oath of Office,” be denied.

       After considering Spuck’s objections, the District Court adopted the MJ’s Report

and Recommendation as the opinion of the court, granted defendants’ motion to dismiss,

and denied the motion to supplement. This timely appeal followed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary

review over the District Court’s decision to grant a motion to dismiss. See Lora-Pena v.

F.B.I., 529 F.3d 503, 505 (3d Cir. 2008). In doing so, we presume the complaint’s well-

pleaded facts to be true and view them in the light most favorable to the non-moving

party. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Initially, we note that Spuck does not appear to challenge the District Court’s

dismissal of the Board on Eleventh Amendment immunity grounds. See Kost v.

                                              3
Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (An appellant is “required to set forth the

issues raised on appeal and to present an argument in support of those issues in [his]

opening brief.”); see also Fed. R. App. P. 28(a)(5). Even if this issue were not waived, it

is meritless. As the District Court correctly determined, the Eleventh Amendment affords

the Board protection from suit in an action brought pursuant to 42 U.S.C. § 1983. See

Harper v. Jeffries, 808 F.2d 281, 284 n.4 (3d Cir. 1986) (citing Alabama v. Pugh, 438
U.S. 781 (1978) (per curiam)). The Commonwealth of Pennsylvania has not waived its

rights under the Eleventh Amendment. See Lavia v. Pa. Dep’t of Corr., 224 F.3d 190,

195 (3d Cir. 2000); 42 Pa. Cons. Stat. Ann. ' 8521(b). Additionally, Spuck did not allege

that Defendant Robinson had any personal involvement in the parole suitability

determination, and thus he could not be liable for an alleged constitutional violation. See

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citing Parratt v. Taylor, 451
U.S. 527, 537 n.3 (1981) (liability in a civil rights action cannot be predicated solely on

the operation of respondeat superior)).

       Spuck does, however, specifically challenge the District Court’s determination

that Defendant Robinson is entitled to immunity for his actions in representing the Board

in proceedings before the Pennsylvania Supreme Court. While we have not addressed

this direct issue, we discern no error with the District Court’s conclusion that a state

agency attorney should be afforded such protection from liability in damages when

carrying out courtroom functions. See, e.g., Williams v. Consovoy, 453 F.3d 173,

178 (3d Cir. 2006) (citing Burns v. Reed, 500 U.S. 478, 484 (1991), and noting that

absolute immunity attaches to those who perform functions integral to the judicial

                                              4
process); Barrett v. United States, 798 F.2d 565, 572 (2d Cir. 1986) (extending absolute

immunity to defending government litigators); Fry v. Melaragna, 939 F.2d 832, 837 (9th

Cir. 1991) (extending absolute immunity to government attorneys involved in civil tax

litigation in a state or federal court).

       The other contentions that Spuck raises in his informal brief are likewise meritless

and we dispose of them with little discussion. Spuck contends that the District Court

erred in denying his request to supplement his filings with “newly discovered evidence

that Appellee/Defendant Mangino was not eligible to preside or interview Appellant for

parole,” see Informal Br. at 3, because he was not “properly sworn in and or did not

satisfy the requirements to be a legal Pennsylvania Board Member.” See Mot. to

Supplement Newly Discovered Evidence. However, Spuck did not name Mangino in his

complaint nor did he seek to add him as a defendant in the two “amended complaints”

that followed. While Spuck did make mention of Mangino in his third response to

defendants’ motion to dismiss, he did not have permission to file an amended complaint

at this point and no additional parties were served. Spuck is a seasoned pro se litigant

and was advised of the proper manner in which to file a proposed amended complaint.

His failure to follow procedure appears to be an ongoing problem. See, e.g.,

Commonwealth v. Spuck, -- A.3d --, 2014 WL 527024, at *1 (Pa. Super. Ct. Feb. 10,

2014)(noting Spuck’s “flagrant failure to file a brief that conforms to the Pennsylvania

Rules of Appellate procedure”). As such, we cannot conclude that the District Court

abused its discretion in handling his filings in the manner it did. Moreover, in light of the

nature of the factual allegations set forth in Spuck’s filings, we further find no abuse of

                                              5
discretion on the part of the District Court in determining that allowing him leave to

further amend his complaint would have been futile. See Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Spuck’s final contention on appeal is that the District Court “incorrectly

permitted” the Pennsylvania Supreme Court to allow appellees to file a “second

preliminary objection” to various challenges that he had made on appeal with respect to

the Board’s past decisions to deny him parole. (Spuck had attached the Board’s decisions

issued in 2007 and 2009 to his filings in the District Court.) As best we can decipher this

claim, Spuck seeks to lodge some type of challenge against the decision of the state

appellate court. Even assuming arguendo that such a claim had been properly presented

to the District Court, review would have been precluded by the Rooker–Feldman

doctrine, which provides that federal district courts lack subject matter jurisdiction to sit

in direct review of state court decisions. See Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005).1


1
     We would further note that Spuck’s attempts to challenge the Board’s decisions
denying him parole would face their own issues in a § 1983 action. Even if Spuck had
filed a proper amended complaint naming the individual Board members, his requests for
monetary damages as a result of those adverse decisions would likely be precluded by the
favorable termination bar set forth in Heck v. Humphrey, 512 U.S. 477 (1994).
Additionally, he would be required to seek relief via a petition filed pursuant to 28 U.S.C.
§ 2254 in order to proceed with any claim which could be construed as containing a
request for release from confinement or expressly seeking to overturn the results of his
prior parole proceedings. See Wilkinson v. Dotson, 544 U.S. 74, 78-82 (2005).

        Assuming for the sake of argument that any of the arguments set forth in Spuck’s
filings could be construed as due process claims appropriately presented in a § 1983
complaint and assuming proper exhaustion, we conclude that he nonetheless failed to
state a claim for relief. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per
                                              6
       Having dismissed all of Spuck’s claims over which it had original jurisdiction, the

District Court acted within its discretion in declining to exercise supplemental

jurisdiction over his state law claims. See Elkadrawy v. Vanguard Grp., Inc., 584 F.3d
169, 174 (3d Cir. 2009). Accordingly, we will affirm the judgment of the District Court.




curiam) (We “may affirm the District Court’s judgment on any basis supported by the
record.”). While states may, under certain circumstances, create liberty interests that are
protected by the due process clause, see Sandin v. Conner, 515 U.S. 472, 484 (1995),
procedural due process is generally satisfied if the procedures employed afford notice of
the hearing, an opportunity to be heard, and notice of any adverse action. See Greenholtz
v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 16 (1979). Spuck has not alleged
that the Board members did not comply with these procedures. Nor has he stated a claim
for a substantive due process violation as he would have to show that the violation
involved action that shocks the conscience. See Kaucher v. Cnty. of Bucks, 455 F.3d
418, 425 (3d Cir. 2006). “[F]ederal courts are not authorized by the due process clause to
second-guess parole boards and the requirements of substantive due process are met if
there is some basis for the challenged decision.” Coady v. Vaughn, 251 F.3d 480, 487
(3d Cir. 2001). From a review of the Board decisions that Spuck himself provided, there
is no indication that the Board weighed his parole suitability factors in an arbitrary
manner, let alone in a “conscience-shocking” one.
                                             7